DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7-11 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 10  are allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein, based on scheduling the reception of the second signal in the first time region and the second signal being retransmitted, determining that the second signal in the first time region is received through relaxation, and wherein the relaxation is used by applying a lower weight than a weight of a signal in a second time region other than the first time region to a signal in the first time region, during decoding of the second signal”, in combination of rest of claim limitations of claims 1 and 10.
Dependent  claims 2-3, 7-9, 11 are allowed based on the same reasons as noted for claims 1 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461